Exhibit 23.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com January 26, 2011 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Vantage Health Los Angeles, California To Whom It May Concern: Silberstein Ungar, PLLC hereby consents to the use in the Form S-1/A Amendment No. 4, Registration Statement under the Securities Act of 1933, filed by Vantage Health of our report dated January 25, 2011, relating to the financial statements of Vantage Health, a Nevada Corporation, as of and for the period ending June 30, 2010, and the reference to us under the caption "Interest of Named Experts and Counsel". Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
